EXHIBIT 10.3

 

FIRST AMENDMENT TO THE

AECOM TECHNOLOGY CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT to the AECOM Technology Corporation Executive Deferred
Compensation Plan (the “Plan”) is adopted by AECOM (the “Company”) effective as
of January 1, 2015, except as otherwise indicated.

 

WITNESSETH:

 

WHEREAS, the Company maintains the Plan, and such Plan is currently in effect;
and

 

WHEREAS, Section 10.1 of the Plan provides that the Administrative Committee
shall have the authority to amend the Plan from time to time; and

 

WHEREAS, the AECOM Americas Benefits Administrative Committee is currently
serving as the Administrative Committee for the Plan; and

 

WHEREAS, the Company wishes to amend the Plan to update the name of the Plan,
and as described more fully below.

 

NOW, THEREFORE, the Company amends the Plan as follows:

 

* * * * * * *

 

1.

 

Effective January 1, 2016, the name of the Plan in the title and throughout the
Plan shall be the “AECOM Executive Deferred Compensation Plan.”

 

2.

 

The first sentence of the Plan following the Preamble shall be amended to read
as follows:

 

“WHEREAS, AECOM (the ‘Company’) desires to establish a deferred compensation
plan for Eligible Participants; and”

 

3.

 

Section 2.11 shall be amended by deleting the phrase “Technology Corporation”
therefrom.

 

4.

 

Section 2.18 shall be amended by inserting the parenthetical phrase “(or any
duly authorized delegate thereof)” following the phrase “or its Compensation
Committee”.

 

5.

 

Section 4.2 shall be amended by substituting the phrase “Base Salary, Bonus or
Director Fees” in place of the word “compensation” where the latter word appears
in the title and subsection 4.2(c) thereof.

 

Section 7.1(c) shall be amended by adding the following sentence at the end
thereof:

 

“For clarity, such payment(s) shall be made on or about July 31 of the calendar
year in which a Participant Separates from Service if such Separation from
Service occurs prior to June 1 of a given year, and shall occur on or about
July 31 of the following calendar year if the Participant Separates from Service
after May 31 of a given year.  By way of example only, if a Participant
Separates from Service on June 1, 2017, he or she will not receive his or her
first annual installment until on or about July 31, 2018.  Had he or she
Separated from Service on May 31, 2017, he or she would have received his or her
first annual installment on or about July 31, 2017.”

 

--------------------------------------------------------------------------------


 

6.

 

Section 7.5 shall be deleted in its entirety and replaced with the following:

 

“7.5                         Specified Employees.  Notwithstanding anything
herein to the contrary, no distributions to a Specified Employee under this
Article VII that are to be made as a result of the Specified Employee’s
Separation from Service shall be made or commence prior to the date that is six
months after the date of Separation from Service, or such shorter period that is
sufficient to avoid the imposition of the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code
Section 409A; provided that any distributions that otherwise would have been
payable during such six-month (or shorter) period shall continue to accrue
earnings under Article VI and shall be distributed (together with any earnings
thereon) in a lump sum on the first day following the expiration of such
six-month (or shorter) period (the “Specified Employee Distribution Date”).  For
the avoidance of doubt, distributions to a Specified Employee which are made or
commence on the Specified Employee Distribution Date as a result of such
Specified Employee’s Separation from Service shall supersede the payment timing
rules found in Section 7.1 to the extent they conflict.”

 

7.

 

Section 9.2 shall be amended by adding the following at the end thereof:

 

“After exhaustion of the Plan’s claim procedures, any further legal action taken
against the Plan, the Administrative Committee, or any Plan fiduciaries by the
Participant or his Beneficiary (or other claimant) for benefits under the Plan
must be filed in a court of law no later than 90 days after the Administrative
Committee’s final decision regarding the claim.  No action at law or in equity
shall be brought to recover benefits under this Plan until the appeal rights
herein provided have been exercised and the Plan benefits requested in such
appeal have been denied in whole or in part.  All decisions and communications
to Participants, beneficiaries, or other persons regarding a claim for benefits
under the Plan shall be held strictly confidential by the Participant,
beneficiary (or other claimant), the Administrative Committee, the Company, and
their agents.  Benefits under the Plan will be paid only if the Committee
decides in its sole discretion that a Participant or beneficiary (or other
claimant) is entitled to them.  Subject to applicable law, any interpretation of
the provisions of the Plan and any decisions on any matter within the discretion
of the Committee made by the Committee or its delegate in good faith shall be
binding on all persons.  A misstatement or other mistake of fact shall be
corrected when it becomes known and the Committee shall make such adjustment on
account thereof as it considers equitable and practicable.”

 

8.

 

Section 9.5 shall be deleted in its entirety and replaced with the following:

 

“9.5                         Administrative Committee.  The Plan shall be
administered by an Administrative Committee.  The Administrative Committee shall
mean the AECOM Global Benefits Administration Committee, or its duly authorized
delegate.  Notwithstanding the foregoing, with respect to those provisions of
the Plan relating to funding or investments of the Plan, the Administrative
Committee shall mean the AECOM Global Retirement Plan Investment Committee, or
its duly authorized delegate, where appropriate.”

 

9.

 

Subsection 10.1(b) shall be amended by inserting the phrase “or any duly
authorized delegate thereof” following the phrase “or the Compensation Committee
of the Board”.

 

* * * * * * *

 

Except as otherwise set forth, the Plan shall continue in full force and effect.

 

IN WITNESS WHEREOF, the AECOM Americas Benefits Administration Committee has
caused these presents to be executed by its Chair thereunto duly authorized this
      day of December, 2015.

 

 

AECOM AMERICAS BENEFITS

 

ADMINISTRATION COMMITTEE

 

 

 

/s/ Bernard Knobbe

 

Bernard C. Knobbe, Chair

 

--------------------------------------------------------------------------------